DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 , are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 4-5, and 10, are rejected because:
Claim 1 recites receiving in a subband with a set of frequencies, in a plurality of subbands a first set of PCIs which correspond to first or second set of cells, wherein the first set of cells are accessible to a first type of UE and second set of cells which are accessible to a second set of UE, and then receiving a second set of PCI corresponding to a second set of cells of a second type wherein the second type of cells is accessible to the second UE. The dependent claims recites in claim 4, receiving in a first set of frequencies the first set of PCIs, and monitoring based on the PCIs the first set of 
Claims 14-15 and 17-18 which is parallel in scope with claims 1, 4-5, and are rejected for the reasons given above. 
Claims 2-20 are rejected for their dependency on independent claims 1 and 14 and for failing to cure the deficiencies therein.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-24 and 26-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maeda et al. (US 2011/0280223 A1).
Regarding claims 21 and 26, Maeda discloses:
an apparatus and method for wireless communication at a base station, comprising: a memory; and 
at least one processor coupled to the memory and configured to:
perform a method of wireless communication performed by a base station, the method comprising:
generating system information (SI) indicating a first set of physical cell identities (PCIs) containing PCIs associated with a first cell type or a second cell type, the first cell type being accessible to a first set of UEs and the second cell type being accessible to a 
communicating, in a subband of a plurality of subbands to one or more of the set of UE or the second set of UEs (par.[0112] discloses that the SSS/PSS/PBCH are mapped to a subband of 1.08MHz).
Regarding claims 22 and 27,  Maeda discloses:
the subband comprises a set of frequencies, the receiving the SI comprises receiving, in the set of frequencies from the cell, a system information block indicating the PCIs (fig.19 discloses that the SSCH which is used for transmitting the SSS and carried in a subband is used for indicating PCI  and further discloses SSS frequency multiplexed with PBCH and PSS in a block in a plurality of sub-bands with multiple frequencies that do not overlap, a subband being bandwidth is comprised of a plurality of frequencies between the highest and lowest frequency in the subband).
a system information block indicating the one or more of the first set of PCIs or the second set of PCIs (par.[0122] and fig.19 discloses that the SS/PBCH are mapped to a subband of the entire frequency band), and the monitoring for the one or more cells comprises monitoring, in the set of frequencies, for the one or more cells with the PCI in the one or more of the first set of PCIs or the second set of PCIs (par.[0104 – 0105 and 0149 - 0150] and fig.25).
Regarding claim 23 and 28, Maeda(b) discloses:

Regarding claims 24 and 29, Maeda discloses:
the subband comprises a first set of frequencies and a second set of frequencies different from the first set of frequencies, and the communicating the SI comprises: transmitting, in the first set of frequencies to the first set of UEs and the second set of UEs, a first system information block (SIB) indicating the first set of PCIs, and transmitting, in the second set of frequencies to the second set of UEs, a second SIB indicating the second set of PCIs. (par.[0144 – 0145] describes the cells having different center frequencies and different bandwidths, the bandwidths being comprised of different frequency channels. The SS/PBCH being transmitted on a subband of the bandwidth as discussed in fig.19-20 and 25 wherein the SS/PBCH is transmitted to the UE in a subband of the entire frequency band and a first system information block (SIB) indicating the first set of PCIs (par.[0107] describes the UE having or not having the PCI-split information, if not the UE will receive each PCI from bot the first and second PCI, which wherein the first PCI can comprise first or second PCI information, and/or if the UE receives PCI split then the UE will receive either of the first or second PCI depending on a set of factors), and the monitoring for the one or more cells comprises monitoring, in the first set of frequencies, for the one or more cells with the PCI in the first set of PCIs (par.[0009 and 0104]. Par.[0104] which recites, in part, “Synchronization codes, which correspond to physical cell identities (PCIs) assigned per cell one by one, are assigned to the synchronization signals (SS) including the P-SS and S-SS. The .




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 11-12, and 14-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. (US 2011/0280223 A1) in view of Maeda(b) et al. (US 2012/0261777 A1).
Regarding claims 1 and 14, Maeda discloses: 
an apparatus and a method of wireless communication performed by a user equipment (UE), the method comprising:
a memory; and
at least one processor coupled to the memory and configured to:
receiving, in a subband of a plurality of subbands from a cell (fig.19 describes the SS/PBCH being transmitted in a sub-band of the entire system bandwidth), system information (SI) indicating a physical cell identities (PCI) (fig.19 wherein the system information is transmitted in the SS/PBCH which is transmitted in the subband. Also, par.[0104 - 0107]).
system information (SI) indicating a first set of physical cell identities (PCIs) containing PCIs associated with a first cell type or a second cell type, the first cell type being accessible to a first set of UEs and the second cell type being accessible to a 
While the disclosure of Maeda teaches a method for SS/PBCH transmission in a subband of a plurality of subbands, and reception of PCI in SS-Block it does not disclose:
monitoring for one or more cells with a PCI in one or more of the first set of PCIs or the second set of PCIs.
In an analogous art, Maeda(b) discloses:
system information (SI) (par.[0089] which discloses system information that includes information in the BCCH and indicates information for cell access) indicating a first set of physical cell identities (PCIs) (par.[0098] describe a PCI split for first and second type cells) containing PCIs associated with a first cell type (par.[0085] describes non-CSG cells) or a second cell type (par.[0098] describes CSG cells), the first cell type being accessible to a first set of UEs (par.[0098] describes non-CSG UE) and the second cell type being accessible to a second set of UEs (par.[0085] describes CSG UE) and a second set of PCIs containing PCIs corresponding to a set of cells of the second cell type (fig.13 range B PCI which are PCI for a CSG cell); and 
monitoring for one or more cells with a PCI in one or more of the first set of PCIs or the second set of PCIs (fig.14 ST1402 wherein if the UE does not have PCI split information the UE will monitor for all 504 Cells in PCI Range A. Also, if UE has PCI split and UE has whitelist it will search CSG set of PCI, and if not it will search non-CSG set of PCI).


Regarding claims 2 and 15,  Maeda discloses:
the subband comprises a set of frequencies, the receiving the SI comprises receiving, in the set of frequencies from the cell, a system information block indicating the PCIs (fig.19 discloses that the SSCH which is used for transmitting the SSS and carried in a subband is used for indicating PCI  and further discloses SSS frequency multiplexed with PBCH and PSS in a block in a plurality of sub-bands with multiple frequencies that do not overlap, a subband being bandwidth is comprised of a plurality of frequencies between the highest and lowest frequency in the subband).
a system information block indicating the one or more of the first set of PCIs or the second set of PCIs (par.[0122] and fig.19 discloses that the SS/PBCH are mapped to a subband of the entire frequency band), and the monitoring for the one or more cells comprises monitoring, in the set of frequencies, for the one or more cells with the PCI in the one or more of the first set of PCIs or the second set of PCIs (par.[0104 – 0105 and 0149 - 0150] and fig.25).
Regarding claim 3 and 16, Maeda(b) discloses:

Regarding claims 4 and 17, Maeda discloses:
the subband comprises a first set of frequencies (par.[0144 – 0145] describes the cells having different center frequencies and different bandwidths, the bandwidths being comprised of different frequency channels. The SS/PBCH being transmitted on a subband of the bandwidth as discussed in fig.19-20 and 25), the receiving the SI comprises receiving, in the first set of frequencies from the cell (fig.19-20 wherein the SS/PBCH is transmitted to the UE in a subband of the entire frequency band), a first system information block (SIB) indicating the first set of PCIs (par.[0107] describes the UE having or not having the PCI-split information, if not the UE will receive each PCI from bot the first and second PCI, which wherein the first PCI can comprise first or second PCI information, and/or if the UE receives PCI split then the UE will receive either of the first or second PCI depending on a set of factors), and the monitoring for the one or more cells comprises monitoring, in the first set of frequencies, for the one or more cells with the PCI in the first set of PCIs (par.[0009 and 0104]. Par.[0104] which recites, in part, “Synchronization codes, which correspond to physical cell identities (PCIs) assigned per cell one by one, are assigned to the synchronization signals (SS) including the P-SS and S-SS. The number of PCIs is currently studied in 504 ways, and these 504 ways are used for synchronization, and the PCIs of the synchronized cells are detected (identified). Next, in Step ST1202, a reference signal RS of the synchronized cells, which is transmitted from the base station per cell, is detected and 
Regarding claims 5 and 18, Maeda discloses:
the subband comprises a second set of frequencies different from the first set of frequencies (fig.25 and corresponding disclosure), the receiving the SI comprises receiving, in the second set of frequencies from the cell, a second SIB indicating the second set of PCIs (Fig.13 in combination with the steps described in fig.12 and 25), and the monitoring for the one or more cells comprises monitoring, in the second set of frequencies, for the one or more cells with the PCI in the second set of PCIs (fig.12 elements 1201 – 1203).
Regarding claims 6 and 19, Maeda discloses:
wherein the UE has access to the set of cells of the second cell type that is exclusively accessible to the second set of UEs that includes the UE (par.[0035] which recites, in part, “For example, as described above, 3GPP studies the case where the HNB/HeNB is the CSG cell in a closed access mode”).
Regarding claims 7 and 20, Maeda(b) discloses:
wherein the UE has access to a set of cells of the first cell type and restricted access to the set of cells of the second cell type (par.[0104] describes a UE without whitelist, that is the UE is barred from accessing the CSG cell and can access the Macro-eNodeB).
Regarding claim 11, Maeda discloses:

the set of cells of the first cell type comprises non-CAG cells, non-CSG cells, or public land mobile network (PLMN) cells (par.[0107] discloses non-CSG cells).
Regarding claim 13, Maeda(b) disclsoes:
wherein the UE corresponds to one of (1) a closed access group (CAG) UE configured to access CAG cells, (2) a UE configured to access CAG cells with a subscription allowing access to CAG cells, (3) a UE configured to access a standalone non-public network (SNPN), or (4) a UE configured to access closed subscriber group (CSG) cells (fig.7 and par.[0080]).


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda and Maeda(b) as applied to claim 1, and further in view of Maeda(c) (US 2011/0216732 A1).
Regarding claim 8, Maeda and Maeda(b) in particular Maeda(b) discloses having a priority for non-CSG cells, but does not explicitly disclose:
prioritizing cells with PCIs in the first set of PCIs based on a frequency of each cell for one or more of a SI reading, a master information block (MIB) reading, a system information block (SIB) reading, a cell measurement or a cell search for selection of a cell with a PCI in the first set of PCIs.

prioritizing cells with PCIs in the first set of PCIs based on a frequency of each cell for one or more of a SI reading, a master information block (MIB) reading, a system information block (SIB) reading, a cell measurement or a cell search for selection of a cell with a PCI in the first set of PCIs (par.[0118] which recites, in part, “In such a case, a UE may store the PCI split information and a priority of the frequency or the like in pair (for example, may store those as a list).” Par.[0253]).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Maeda and Maeda(b), with the methods as discussed in Maeda(c). The motivation/suggestion would have been to provide faster cell access when the PCI for different cells are split.

Claims 9, 12, 25, and 30, is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda and Maeda(b) as applied to claim 1, 21, and 26,, and further in view of Peng et al (US 2013/0083744 A1).
Regarding claims 9, 25, and 30, the combination of Maeda and Maeda(b) discloses PCI-split, but does not disclose:
the transmitting/receiving the SI comprises receiving a radio resource control (RRC) message comprising the SI, and the monitoring for the one or more cells comprises searching, in a set of frequencies, for the one or more cells based on a configuration in the RRC message.
In an analogous art, Peng discloses:

It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Maeda and Maeda(b) with the methods as discussed in Peng. The motivation/suggestion would have been to reduce a number of PCI candidates that have to be monitored for cell selection (Peng: par.[0034]).
Regarding claim 12, Peng discloses:
wherein the SI comprises an information element that indicates the first set of PCIs using a smallest PCI in the first set of PCIs or a largest PCI in the first set of PCIs (par.[0027] which recites, in part, “The small cell PCI list and/or range can be included in an information element (IE), such as a mobility control IE. For example, IE PhysCellIdRange in LTE can be used to indicate the PCI range of small cells.”).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jung et al. (WO 2010/050719  A2) “A Radio Resource Group Selection Method for a Radio Resource Management”

Choi et al. (US 2014/0010139 A1) “Communicating Broadcast Signal in Carrier Aggregated Wireless Networks”
Maeda et al. (US 2011/0216732 A1) “Mobile Communication System”
Ly et al. (US 2018/0131487 A1) “Decoupling of Synchronization Raster and Channel Raster” par.[0065]
Tsai et al. (US 2017/0311276 A1) “Downlink Synchronization”
Suzuki et al. (US 2014/0112243 A1) “Using a Cell as a Pathloss or Timing Reference”
Suzuki et al. (US 2014/0092758 A1) “Processing for a Carrier According to a Carrier Type”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on (571)272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/           Primary Examiner, Art Unit 2411